PER CURIAM.
Section 7265 of the General Statutes of Connecticut, 1949 Revision, requires the mortgage to set forth “the amount of the debt and the terms of repayment.” This requirement was fully satisfied by incorporating in the mortgage a copy of the note secured thereby. The appellant seems to argue that the terms of repayment are too indefinite to constitute a valid contract. This contention is one which stems not at all from the statute on which the appellant relies but must depend upon the general law of contracts. He cites no case to support his position. Crane v. Deming, 7 Conn. 387 is against it. The appeal is without merit and the order is affirmed on the opinion of Judge Smith, D.C., 127 F.Supp. 952.